IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40092
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIPE PEREZ-HERNANDEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (B-00-CR-338-1)
                      --------------------
                        November 9, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Felipe Perez-Hernandez (“Perez”) chal-

lenges his conviction for being an illegal alien in possession of

a weapon affecting interstate commerce, in violation of 18 U.S.C.

§ 922(g)(5)(A).   He argues that the indictment was defective and

that the evidence was not sufficient to support the interstate-

commerce element of the offense.

     Perez’s challenge to the indictment is without merit.      The

language of his indictment tracks the language of 18 U.S.C. §



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
922(g)(5)(A) and alleges each of the elements of the offense.             See

United States v. Arlen, 947 F.2d 139, 145 (5th Cir. 1991).

     His    insufficiency-of-the-evidence      argument     is        equally

unavailing.    In   essence,   Perez’s   argument   is   that    we    should

reconsider our jurisprudence regarding the constitutionality of §

922(g) in light of Jones v. United States, 529 U.S. 848 (2000), and

United States v. Morrison, 529 U.S. 598 (2000).      We have repeatedly

stated, however, that the constitutionality of § 922(g) “is not

open to question.”    United States v. De Leon, 170 F.3d 494, 499

(5th Cir. 1999).    The Jones and Morrison cases cited by Perez are

distinguishable and do not affect our long-standing and consistent

position on § 922(g)’s constitutionality.

     The judgment of the district court is, in all respects,

AFFIRMED.




                                   2